Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 18, 2021.

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-10 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811045906X, filed on September 07, 2018.

Drawings
The drawings are accepted.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites the limitation “perforated disc brakes and brake calipers located on two sides”. However, it is unclear what “two sides” the applicant is referring to. For examination purposes, 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 4 recites the limitation “an automatic tire pressure adjusting device, a micro electric air pump of a pressure sensor is arranged in the automatic tire pressure adjusting device, and an interior and an exterior of a tire are communicated through the air pump via a pipeline” in lines 3-5. 
Fig. 14 provided by the applicant shows the automatic tire pressure adjusting device (reference number 32), and the specification discloses “an automatic tire pressure adjusting device; the mobile cabin is driven by the driving wheel when traveling on the rail as well as traveling on a common road, so that tire switching is not needed; and the air pressure in the tire can be automatically adjusted in the 
However, it is unclear how the tire pressure in the tire is adjusted automatically in response to road conditions. The amount of direction provided by the inventor and the level of predictability in the art do not enable one of ordinary skill in the art to map out the structure of the device or how the procedure is performed. The claimed subject matter raises the following questions: 
Does the mobile cabin have a sensor to determine type of road surface and send the signal to the pressure adjusting device? 
What type of sensors are used for sensing the road surface and the tire pressure? 
How or where are the sensors installed?
Does the mobile cabin have a processor for monitoring the signal and controlling the pressure?
Further, it would require undue experimentation for one of ordinary skill in the art to make or use the invention based on the content of the disclosure. 
Claims 5-6 and 10 recites the following limitations: “a mobile bin battery, and a battery self-balancing counterweight horizontally-moving rail” (Claim 5, lines 5-6),  “the mobile cabin battery is arranged on the battery self-balancing counterweight horizontally-moving rail and is able to move along the battery self-balancing counterweight horizontally-moving rail” (Claim 6, lines 3-5), and “the mobile cabin battery is used as a counterweight for balancing a center of gravity; the mobile cabin is equipped with a balance induction device and the battery self-balancing counterweight horizontally-moving rail; and in the case where the center of gravity deviates when the mobile cabin turns left or right during traveling, the battery moves in a direction opposite to the deviation direction of the center of gravity to keep the center of gravity of the mobile cabin at the center at all times” (Claim 10, lines 1-6). 

However, it is unclear how the self-balancing mobile cabin battery uses a balance induction device to act as a counterweight for balancing a center of gravity of the mobile cabin during a left or right turn. The amount of direction provided by the inventor and the existence of working examples in the art do not enable one of ordinary skill in the art to map out the structure of the balance induction device or how the center of gravity is determined. The claimed subject matter raises the following questions: 
What drives the horizontal movement of the battery?
What is the balance induction device?
How is the center of gravity of the mobile cabin determined? And when undergoing a turn?
How does the mobile cabin account for weight distribution in the cabin? (i.e. a passenger)
Further, it would require undue experimentation for one of ordinary skill in the art to make or use the invention based on the content of the disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “rail guide positioning and supporting device lifting support rods” and “electric hydraulic rail guide positioning device lifting support rods” in lines 3 and 4. It is unclear if the “electric hydraulic rail guide positioning device” is the same part as the “rail guide positioning and supporting device”. For examination purposes, the two recitations above has been construed as a single “electric hydraulic rail guide positioning and supporting device lifting support rods”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 102963228 A, provided with translation), in view of Roane (US 6,923,124 B2).
Regarding claim 1, Wu teaches (Fig. 1-2): A mobile cabin (Fig. 1), comprising a mobile cabin chassis (01), wherein a housing (11) is arranged on the mobile cabin chassis (01), a seat (03, 04) is arranged in a cavity defined by the housing (11) and the mobile cabin chassis (01), front rubber steering wheels (06) and a rubber driving wheel (08) are arranged on the mobile cabin chassis (Fig. 1-2), the front rubber steering wheels (06) are guide wheels, and the rubber driving wheel is used for driving the whole mobile cabin (claim 1, line 23).
Wu do not explicitly teach that the housing is transparent, the cabin comprise two or more seats, and the steering and driving wheels are made of rubber. 
However, Roane teaches (Fig. 1-2): a passenger vehicle adapted for roadway and rail travel (abstract), with a transparent housing (Fig. 1-2), two or more seats (Fig. 1-2), and rubber wheels (col. 3, lines  32-35). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wu to have a transparent housing and two or more seats, as taught by Roane, in order to accommodate multiple passengers and allow for visibility when the housing is fully enclosing the passenger against rain or other external factors. Additionally, it would be obvious for Wu to make the steering and driving wheels rubber, as needed for a multi-purpose tram as recited in claim 1 of Wu, and to provide traction on road surfaces. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 102963228 A, provided with translation), in view of Roane (US 6,923,124 B2) and Nelson (US 3,921,532 A).
Regarding claim 2, Wu and Roane teach the elements of claim 1, as stated above. Wu does not explicitly teach mobile cabin dampers used for damping are arranged between the seats and the mobile cabin chassis. 
However, Nelson teaches (Fig. 2-5): mobile cabin dampers (44) used for damping arranged between seats (Fig. 5) and the mobile cabin chassis (20).
. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 102963228 A, provided with translation), in view of Roane (US 6,923,124 B2) and Liu et al. (US 10,857,889 B2).
Regarding claim 3, Wu and Roane teach the elements of claim 1, as stated above. Wu does not explicitly teach a distance sensing and rear-view camera is arranged on a tail of the mobile cabin.  
However, Liu teaches (Fig. 1-2): a distance sensing and rear-view camera (116G, 116H, 116J, 116K) is arranged on a tail of the mobile cabin. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wu to include a distance sending and rear-view camera on a tail of the mobile cabin, as taught by Liu, in order to detect and view objects within proximity behind the vehicle.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 102963228 A, provided with translation), in view of Roane (US 6,923,124 B2), Mooker-Mahadev (US 2019/0375233 A1), and McClellan (US 10,105,999 B2).
Regarding claim 4, Wu and Roane teach the elements of claim 1, as stated above. Wu further teaches (Fig. 6): a hub motor (801) driving the rear driving wheel (08). Wu does not explicitly teach perforated disc brakes and brake calipers located on two sides of the driving wheel. 
However, Mooker-Mahadev teaches (Fig. 2): A wheel assembly (6) for a passenger vehicle with a perforated disc brake assembly (30) and brake calipers (32).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wu to include perforated disc brakes and brake calipers on each side of the 
Wu further does not explicitly teach an automatic tire pressure adjusting device, a micro electric air pump of a pressure sensor is arranged in the automatic tire pressure adjusting device, and an interior and an exterior of a tire are communicated through the air pump via a pipeline.
However, McClellan teaches (Fig. 6): an automatic tire pressure adjusting device (col. 1, lines 15-19), a micro electric air pump (304) of a pressure sensor (602) (col. 6, lines 2-7) is arranged in the automatic tire pressure adjusting device (Fig. 6), and an interior and an exterior of a tire (600) are communicated through the air pump (304) via a pipeline (606).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Wu to include an automatic tire pressure adjusting device with an air pump of a pressure sensor, and a pipeline, as taught by McClellan, in order to automatically adjust the tire pressure of the wheels to adapt to various road conditions, temperature changes, and pressure losses.  


Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5 and its depending claims 6-10, Wu (CN 102963228 A, provided with translation) further teaches (Fig. 1-2, 5, and 9): rail guide positioning and supporting devices (annotated Fig. 9 below), a rail guide positioning and supporting device lifting support rod (0201), a guide induction electromagnetic device (0203), a mobile bin battery (12); the rail guide positioning and supporting device lifting support rod is arranged under the mobile cabin chassis (01) and are able to stretch or 

    PNG
    media_image1.png
    472
    624
    media_image1.png
    Greyscale

However, Wu fails to teach the following limitations:
An electric hydraulic rail guide positioning and supporting device lifting support rods, wherein the number of the rail guide positioning and supporting device lifting support rods is two.
While Li (US 7,789,020 B2) teaches (Fig. 9, 9-1, 10, and 10-1): a road and rail vehicle with two electric hydraulic rail guide positioning and supporting device lifting support rods (36) (col. 7, lines 42-46), Li does not teach two locks to be arranged oppositely, at least one at a tail end of the positioning and supporting device, and form a groove shape with the positioning and supporting devices to accommodate a rail.
Rail guide positioning and supporting device locks, wherein one said rail guide positioning and supporting device lock is arranged at a tail end of each said rail guide positioning and supporting device, and the two rail guide positioning and supporting device locks are arranged oppositely; a groove shape is formed between the two rail guide positioning and supporting devices and supporting device locks, and is used for accommodating a rail; and rail guide positioning device locks are arranged on opposite sides of the rail guide positioning devices. 
While Li (US 7,789,020 B2) further teaches (Fig. 9, 9-1, 10, and 10-1): a rail guide positioning and supporting device lock (col. 7, lines 54-57), Li does not explicitly teach two locks to be arranged oppositely, at least one at a tail end of the positioning and supporting device, and form a groove shape with the positioning and supporting devices to accommodate a rail.
While Kinard (US 5,018,453 A): Teaches locking pin 27, pivoting support arms 13, and hydraulic cylinders 22, Kinard also fails to teach that the lock is at a tail end of the support arm 13, and forms a groove shape to accommodate a rail.
a battery self-balancing counterweight horizontally-moving rail;
Andress (US 5,592,883 A) teaches (Fig. 4): the vehicle includes a movable sled (130) that carries the vehicles batteries (56) to balance the vehicle (14) about its 
The prior art fails to teach the combination of limitations recited, and the examiner finds no obvious reason to modify the primary reference Wu (CN 102963228 A, provided with translation) to include two hydraulic lifting support rods and two locks arranged oppositely and at a tail end of the positioning and supporting device, forming a groove shape to accommodate a rail. Such a modification would require improper hindsight reasoning. 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4090452-A: Teaches apparatus for supplying electric power and control signals to the vehicle includes power collectors 81, 82 and 83 in contact with power rails 90, 92 and 94; The vehicle 36 is further provided with a body 55 mounted on a longitudinal frame 57 resiliently supported by air springs 59 and 60 mounted on channel members 62 and 63 mounted on vehicle frame 50. 
US-5018453-A: Teaches locking pin 27, pivoting support arms 13, and hydraulic cylinders 22; however, the lock isn't as tail end of the support arm 13, and doesn't form a groove shape to accommodate a rail. 
US-5592883-A: Teaches (Fig. 4): the vehicle includes a movable sled (130) that carries the vehicles batteries (56) to balance the vehicle (14) about its longitudinal centerline during travel along the monorail (12); movement of the sled alters the center of gravity of the vehicle.
US-7789020-B2: Teaches a rail and land vehicle with hydraulically actuated rail wheels (4) (as the electric hydraulic rail guide positioning and supporting device; “the rail wheel 4 falls on the 
US-9085305-B2: Teaches (Fig. 11): Variable-length actuator 168 may be a jackscrew, a hydraulic telescoping actuator, wheels 102 adaptable for road and rail use. 
US-10406922-B2: Teaches a swing arm 12 is pivotably connected to the base frame 10 and is actuated by a hydraulic actuator 15 to rotate between a raised position near the base frame 10 and a lowered or deployed position for connecting to the charging module 100.
CN-203580529-U: Teaches a car tire pressure automatic regulating of the car tire pressure regulating device comprise double-end output pneumatic pump connected to a tube, the tube is connected with a rear wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617